Citation Nr: 0308104	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  96-51 722	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with degenerative disc disease. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for asbestos 
poisoning, claimed as secondary to asbestos exposure will be 
the subject of a separate Board decision)  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of August 1995 and August 
1997 by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the August 1995 
decision, the RO, among other determinations, denied service 
connection for bilateral hearing loss, tinnitus, and 
lumbosacral strain with degenerative disc disease.  By the 
August 1997 decision, the RO denied service connection for 
asbestos poisoning as a residual of asbestos exposure in 
service.  The veteran testified at a Travel Board hearing 
held before the undersigned at the RO in January 1999 in 
connection with his appeal.  In May 1999 the Board remanded 
the case to the RO in order to allow the RO an opportunity to 
initially consider additional documentary evidence submitted 
on appeal.  See 38 C.F.R. § 20.1304(c) (2002).  The Board 
also asked the RO to obtain additional medical evidence, 
including, if available, reports pertaining to VA X-rays 
taken in conjunction with a December 1994 VA examination, or, 
alternatively, to schedule a further VA examination of the 
veteran's back.  The requested actions have been completed, 
and the case has been returned to the Board for further 
review on appeal.

When the case was before the Board in May 1999, the appeal 
included the additional issues of entitlement to service 
connection for trench mouth and entitlement to service 
connection for myopia/presbyopia.  The Board determined that 
these issues did not have to be remanded to the Board 
pursuant to 38 C.F.R. § 1304(c) (2002) because the newly 
received documentary evidence did not pertain to them.  The 
Board entered a decision denying both appeals; consequently, 
neither matter is before the Board at the present time.  

Pursuant to authority granted by the newly promulgated VA 
regulations, the Board will undertake additional evidentiary 
development before adjudicating the issue of entitlement to 
service connection for asbestos poisoning, claimed as 
secondary to asbestos exposure.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Upon completion of that development, the Board will enter a 
separate decision addressing that issue based upon all of the 
relevant evidence of record, including that received pursuant 
to the Board's development.  


FINDINGS OF FACT

1.  The record does not contain competent medical evidence 
that the veteran's post service lumbosacral strain with 
degenerative disc disease had its onset during active 
military service or is related to any incident that occurred 
during military service.  

2.  The record does not contain competent medical evidence 
that the veteran's post service bilateral hearing loss had 
its onset during active military service or is related to 
military service.  

3.  The record does not contain competent medical evidence 
that any current tinnitus experienced by the veteran had its 
onset during military service or is related to military 
service. 


CONCLUSIONS OF LAW

1.  Lumbosacral strain with degenerative disc disease was not 
incurred in or aggravated by active military service, and 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303, 3.307, 3.309§§  (2002).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.385 (2002).  

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107, 7104 (Wet 1991 
& Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of the veteran's claims were explained in the 
statement of the case and in subsequent supplemental 
statements of the case.  The Board's remand apprised the 
veteran of the need for medical records regarding his 
disabilities as a basis for adjudicating his claims.  

In addition, the record shows that in October 2001 the RO 
mailed the veteran a letter which advised that the 
information needed from him regarding the disorders at issue 
consisted of, specifically, the names and addresses of each 
health care provider who had treated him.  Forms authorizing 
the release of private medical records were furnished with 
the letter.  A second letter sent on the same day explained 
the new VA duties under the VCAA.  The letter told him that 
medical records would be obtained if he provided the names of 
the medical providers and the approximate dates of treatment 
and that the RO would help him obtain material such as 
medical records, employment records, or records from Federal 
agencies if he gave enough information to enable VA to 
request them.  Forms were again provided.  The essence of the 
approach set forth in this letter was to allocate the 
responsibility for procuring evidence between the veteran and 
VA such that the VA would make official requests for all 
records which the veteran provided adequate identifying 
information and executed release authorizations.  In the 
aggregate, the statement of the case, the supplemental 
statements of the case and the RO letters are sufficient to 
put the veteran on notice of the requirements of the law, the 
evidence needed to support his claim, the information he must 
supply to permit VA assistance in developing his claim, and 
the evidence to be procured by the VA in furtherance of its 
duty to assist pursuant to the requirements of Quartuccio.  
In essence, the RO made it clear that if the veteran 
cooperated in supplying necessary identifying information, VA 
would assume the task of procuring all available and relevant 
evidence, thus relieving the claimant of responsibility for 
submitted evidence as opposed to information.  Given the 
evidence of record as to the veteran's cooperation in 
supplying information, the Board finds that there is no 
reasonable possibility that further efforts to notify the 
claimant offer a reasonable possibility of substantiating the 
claim.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible pursuant to the VA's expanded duty to assist.  
All known VA outpatient treatment records have been obtained.  
The veteran has undergone several VA examinations to 
determine the existence of current disability and to 
ascertain whether there is a medical nexus between current 
disability and service.  To the extent that the Board can 
determine, there are no additional VA or private records that 
might be obtained to substantiate the veteran's claims.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has satisfied the notification 
and duty to assist provisions of the law and that no further 
actions pursuant to the VCAA need to be undertaken on the 
veteran's behalf.  

Legal Criteria  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  

If the disability is not shown to have been chronic in 
service or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

A hearing deficit recognizable as a hearing loss disability 
for VA compensation purposes is defined in 38 C.F.R. §§3.385 
(2002) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 26 decibels or greater; or when 
the speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.  

In applying these criteria, the threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et al. Eds., 1988)).  The level 
of hearing deficit required to establish a hearing loss 
disability for VA purposes is greater than the degree of 
hearing loss establishing the outer limits of normal hearing 
under the Hensley definition.  



I.  Service Connection for Lumbosacral Strain 
with Degenerative Disc Disease  

Factual Background

The veteran's service medical records contain no reference to 
complaints or findings of back pathology.  The spine was 
reported as normal on examination for separation from 
service.  

The veteran's original claim for service connection for a 
back disability was received in November 1994.  In support of 
his claim, the veteran submitted copies of medical records 
from the Pearce-Sonsites Family Health Center dated from 
September 1986 to December 1992.  A treatment entry dated in 
November 1987 contained a reference to lower back pain.  The 
veteran was treated for a urinary tract infection.  

The veteran underwent a VA examination in December 1994, at 
which time he related that in 1943 he had experienced the 
sudden onset of pain in the back after lifting heavy objects, 
causing him to fall and be unable to get up.  He stated that 
a corpsman examined him in sick bay and he was assigned to 
quarters for 7 to 8 days, after which he had no more trouble 
for about a year, when he again hurt his back lifting.  He 
was given medication and returned to duty.  The only time he 
was ever in the hospital because of his back was in Brisbane, 
Australia, where he was given the same therapy, bed rest.  
After service he worked as a plumber, which also irritated 
his back.  He related that in 1978 or 1979 he reinjured his 
back and was taken to a hospital where he was given 
medication and kept off work for about a week.  In 1985 a 
physician told him that he had a "deterioration of the 
spine."  The clinical impression was lumbosacral strain 
secondary to degenerative disease of the lumbosacral spine.  
An X-ray of the lumbosacral spine was requested.  

Statements dated in July and August 1988 from W. E. Bowman, 
M.D., are of record.  In the July 1988 statement, Dr. Bowman 
referred to the veteran's "continuing symptoms while working 
for General Dynamics/Convair for the past 27 years."  He 
expressed the belief that the veteran had degenerative disc 
disease of the lumbar spine, chronic and recurrent 
lumbosacral strain, and osteoporosis of the lumbar spine.  He 
referred to a prior report of November 1984 in which he had 
expressed the opinion that the veteran had lost half of his 
preinjury capacity for performing lifting, standing or 
sitting for prolonged periods or pushing and pulling.  The 
August 1988 statement contained a reference to a back injury 
that occurred in September 1984.  

VA outpatient treatment records dated since 1993 are of 
record.  Numerous entries refer to low back pain.  An 
electromyogram in December 1993 was consistent with spinal 
stenosis.  In August 1993 the veteran reported a 50-year 
history of back pain.  The veteran was hospitalized at a VA 
facility in October 1994 for unrelated pathology.  It was 
reported during the hospitalization that the veteran had 
known L4 radiculopathy secondary to a motor vehicle accident 
40 years earlier. 

At the January 1999 Travel Board hearing, the veteran 
testified that he had hurt his back disassembling a Quonset 
building and had fallen down 30 feet and that he had 
sustained another injury in Samoa when he wrenched his back 
handling ammunition.  He stated that after service the first 
time he was diagnosed with a back disability was around 1972.  
He stated that in 1946 or 1947 he had had an injury on the 
job at Kennecott Copper.  He did not think any additional 
records would be available regarding the incident.  

The veteran underwent an orthopedic examination in February 
2002 following the Board remand.  He related that he still 
had some back pain at the time of separation from service as 
a result of twisting his back passing ammunition down a 
ladder in 1942.  He reported having had treatment for his low 
back over the years consisting of massage, heat and cold but 
no prescription medications.  The clinical impression was 
lumbosacral spine with undiagnosed disorder pending X-rays.  
X-rays were interpreted to show moderate degenerative disc 
disease at L5 - S1 and degenerative arthritic disease of L4-
L5 and L5 - S1.  

In an addendum to the report, the examiner stated that he was 
able to find no record of X-rays taken in December 1994.  He 
expressed the conclusion that the veteran's current back 
findings were not related to his military service.  He stated 
that the veteran's history (regarding an injury handing 
ammunition down a ladder and twisting his back in 1942) was 
entirely insufficient to lead to the changes noted on the 
X-rays of February 2002. 

Discussion

The Board would note first that the development performed by 
the RO does not resolve the question of whether X-rays of the 
veteran's back were in fact taken in conjunction with the 
December 1994 VA examination or, if so, whether they are 
available.  The veteran indicated at the February 2002 
examination that no X-rays were taken.  However, in remanding 
the case, the Board made it clear that a reexamination of the 
veteran would be an adequate substitute for procurement of 
the December 1994 X-ray report.  An examination was in fact 
performed, and the Board finds that the purposes of the 
remand and of the VCAA were adequately served thereby.  

The veteran's service medical records contain no entries that 
would tend to corroborate his current description of what 
appears to be a fairly significant history of back injuries 
and treatment for a back disability in service.  Even if the 
veteran's history is accepted, the spine was reported as 
normal on examination for separation.  The conclusion to be 
drawn from this is that any injuries received during service 
had resolved by the time of separation and that no chronic 
back disability was present during service.  

The post service medical record does not document the 
presence of a back disability until many years after service.  
Dr. Bowman reported a chronic disability of the back 
following an on-the-job injury in September 1984.  
Degenerative joint disease at L4-L5 and L5 - S1 has been well 
documented since then.  In view of the veteran's claims of 
injury during service, the RO referred the question of 
whether there was a nexus between current disability and 
service to the VA physician who performed the February 2002 
examination.  The examiner's opinion that the reported injury 
handling ammunition in service would be insufficient to cause 
the current degenerative disc disease is uncontradicted in 
the record.  The Board is unable to identify any reason to 
reject the opinion of the VA examiner.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) ([t]he probative value 
of the medical evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board] as adjudicators); Obert v. Brown, 5 Vet. App. 30 
(1993); Colvin, Id.  The VA examiner's opinion is also 
consistent with the fact that the veteran had a significant 
occupational back injury in 1984.  

While the veteran appears to sincerely believe that his back 
disability is related to service, lay assertions regarding 
medical matters such as diagnosis or etiology of a disability 
have no probative value since lay persons are not competent 
to offer medical opinions.  The law is well established that 
where a claim involves issues of medical fact, such as 
causation or diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Caluza v. 
Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); Rose v. West, 11 Vet. App. 169 (1998); 
McManaway v. West, 13 Vet. App. 60 (1999); Voerth v. West, 13 
Vet. App. 117 (1999).  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical nexus"); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Accordingly, the Board finds that a preponderance of the 
evidence of record is against the veteran's claim for service 
connection for lumbosacral strain with degenerative disc 
disease and that such claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002). 

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Factual Background  

The veteran's service medical records contain no reference to 
complaints or findings of hearing loss or tinnitus.  Neither 
was reported on examination for separation.  The veteran's 
hearing acuity was reported to be 15/15 in each ear on 
whispered voice testing.  

The veteran's claim for service connection for hearing loss 
was received in November 1994.  

The veteran underwent a VA audiology examination in December 
1994.  He complained of having had constant and severe 
ringing in both ears since 1943.  The pure tone thresholds at 
all frequencies tested from 500 to 4000 Hertz were 50 
decibels or higher in both ears.  Speech discrimination 
ability was 92 percent in the right ear and 72 percent in the 
left ear.  These findings were interpreted to show moderate 
to severe sensorineural hearing loss in the right ear with 
good speech discrimination and mild to severe sensorineural 
hearing loss in the left ear with fair speech discrimination.  

In his November 1996 substantive appeal, the veteran stated 
that between January 1944 and April 1945 he had been injured 
in each ear by the concussion of an "8-inch" antiaircraft 
gun that was fired without warning about 75 feet away from a 
building where he was repairing a window.  He stated that he 
had gone to the dispensary but that the corpsman would not 
see him.  He related that his ears had troubled him ever 
since and that he had worn hearing aids for many years.  

A January 1999 audiogram from a private audiologist is of 
record.  The pure tone thresholds were 50 decibels or higher 
at all frequencies tested between 500 and 4000 Hertz in each 
ear.  Speech discrimination ability was 60 percent in the 
left ear and 84 percent in the left ear.  

At his January 1999 Travel Board hearing, the veteran 
reported that the artillery blast in service had caused him 
to hurtle all the way across the room and that he had 
immediately noted a ringing that sounded like a locomotive.  
When asked whether he had subsequently had other ear injuries 
he stated that in his job as a plumber pipefitter after 
service he had worked in a lot of noisy places in factories 
and mines.  He related that shortly after service he had gone 
to a hearing specialist to whom he had been sent by Kennecott 
Copper Mines and was told that there was nothing that could 
be done.  He had been given medication to open up the 
"little tubes" between his ears and throat.  He stated that 
he had tried to obtain records of this treatment in 1967 or 
1968 but had been told that they had been burned.  He was 
offered an opportunity to submit additional records after the 
hearing if he was able to find them.  

The evidence received after the Board remand included an 
audiometry report from Miracle Ear showing test results 
obtained in August 2001.  At that time the thresholds in both 
ears at all frequencies from 500 to 4000 Hertz were 50 
decibels or greater.  The speech discrimination ability was 
60 percent in the left ear and 92 percent in the right ear.  

Discussion

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or 
injury in service and, (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

Bilateral hearing loss of such degree as to constitute a 
hearing loss disability for VA purposes within the meaning of 
38 C.F.R. § 3.385 has been documented in the record as of 
December 1994, when the veteran underwent VA audiometric 
testing.  The first of the above requirements is therefore 
met.  

As to the second requirement, the record contains no 
documentation of a hearing deficit during service, and 
hearing acuity was reported as normal on examination for 
separation.  However, the absence of in-service evidence of 
hearing disability (i.e., one meeting the requirements of 
section 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

In the present case, the veteran's claim of exposure to 
acoustic trauma in service in the form of an unexpected 
artillery blast is undocumented.  There is no indication that 
it is consistent with the conditions of his particular 
service.  At the examination for separation from service, 
while the veteran provided statements of medical history 
concerning a no fewer than three diseases or injuries, he 
made no reference to acoustic trauma, a hearing loss or 
tinnitus.  The service records contain a further supplemental 
report of medical history completed by the veteran that again 
repeats his history, but it likewise contains no reference to 
acoustic trauma, a hearing loss or tinnitus.  Furthermore, 
there is evidence of postservice acoustic trauma resulting 
from occupational exposure over an extended period, a fact 
the veteran concedes.  The question of whether it was 
acoustic trauma during service or acoustic trauma after 
service that may have resulted in hearing loss would 
logically be a proper subject for an inquiry to a medical 
professional in conjunction with adjudication of the claim, 
but such an inquiry would be pointless if the acoustic trauma 
in service is not conceded.  On this record, the Board finds 
the contemporaneous evidence is more persuasive and that 
evidence from service shows no support for the existence of 
acoustic trauma, a hearing loss or tinnitus.  Furthermore, 
even if acoustic trauma in service was conceded, without 
additional records documenting the specific trauma in service 
and the progression of hearing loss after service a medical 
provider could do no more than purely speculate on the 
probabilities of any relationship between service and current 
hearing loss or tinnitus, and pure speculation does not 
create a reasonable doubt.  

The veteran concedes that no record of the artillery incident 
was made in service, and at this point there appears to be no 
hope of obtaining additional postservice records.  The 
veteran indicated at his hearing that the records of a 
reported ear examination shortly after service have been 
burned.  The veteran did not submit any additional records 
after the hearing in response to the undersigned's invitation 
to do so.  Consequently, the earliest available actual 
documentation of postservice hearing loss is dated in 1994, 
nearly 50 years after service.  In the absence of more 
complete information, there is no factual basis in the record 
by which an examiner might render an opinion.  Furthermore, 
VA is not required under the VCAA to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  

The same analysis applies to the claim for service connection 
for tinnitus.  There is no record of the claimed acoustic 
trauma during service, and the veteran's self-reported 
history of ringing in the ears since 1943 was not clinically 
documented during service.  The claim of acoustic trauma and 
tinnitus is not supported by the statements of medical 
history provided at the time of separation from service in 
1945 on two reports proximate to the events in question.  
This evidence contradicts the later reports of trauma and 
tinnitus and is entitled to far more weight as it was 
prepared proximate to the critical time in question.  The 
earliest report of tinnitus in a clinical setting dates from 
1994, more than 50 years after separation from service.  In 
the absence of recorded complaints of hearing loss, acoustic 
trauma or tinnitus during service or for an extended period 
thereafter, the only evidence of the existence of tinnitus 
during service is the veteran's self-reported history of 
ringing in the ears extending back to 1943.  The Court has 
held that a lay person can provide probative eyewitness 
evidence of visible symptoms but is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As a 
general rule, a veteran's self-reported history of the onset 
of a condition, as recited in medical records, is not 
competent medical evidence to support the claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  In this context, the 
veteran's statements concerning the existence of tinnitus in 
service falls within the range of assertions that may be 
properly accepted as competent lay evidence.  See also 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the 
Board finds that such statements are not credible in light of 
all of the evidence of record.  Even if the occurrence of 
acoustic trauma in service were conceded, the contemporaneous 
evidence in the form of the separation examination is against 
the claim and is entitled to great weight.  Moreover, the 
record also demonstrates significant intercurrent acoustic 
trauma and the veteran is not competent to differentiate the 
effect of such trauma from the effect of postservice acoustic 
trauma.  

In addition, it must be assumed that if hearing loss and 
tinnitus had been present constantly since service, the 
veteran would have reported them to a clinician at some 
point.  In this regard, the records from a private medical 
provider dated from 1986 to 1992 include references to many 
medical conditions but do not contain any notations of 
hearing loss or tinnitus.  Likewise, the veteran did not file 
his claim for service connection for this disorder until 
1994.  The delay in asserting a claim may be regarded as 
negative evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

A preponderance of the evidence of record is therefore 
against the veteran's claim for service connection for 
bilateral defective hearing and tinnitus.  When a 
preponderance of the evidence is against a claim, the benefit 
of the doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).




ORDER

Service connection for lumbosacral strain with degenerative 
disc disease is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 


